Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the original claims filed 49/04/2019.  Claims 1-27 are pending.  Claims 1 (a transitory CRM), 11 (a method), 20 (a software machine), and 24 (a means for) are independent.  Claims 1, 11, 20, and 24 have been amended.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
On page 9 Applicant lists various disclosures in the specification with regard to the various “means for” invocations of 112 ¶ 6.  The USPTO interprets invocations of 112 ¶ 6 “means for” to be/require physical means.  I.e. microchips, memory, programmed processors etc.  Further, the USPTO interprets “means for x” as covering the corresponding subject matter (and equivalents thereof) explicitly disclosed in the specification.  That portions of the specification could support the respective means is insufficient.  Rather, some explicit correlation between the claimed means and the incorporated subject matter of the specification is required. 
In other words, the USPTO treats 112 ¶ 6 as a shorthand for incorporating portions of the specification into the claims.  As such, specificity is required in order to know which portions of the specification should be read into the claims.  Because the present specification is unspecific with regard to which portions should be incorporated into the respective “means for” there is a clarity issue with respect to the claims. 
On pages 10 and 11 of the remarks Applicant asserts that Shah does not disclose the claimed limitation “obviating manual configuration”.  This argument is not persuasive for at least the reasons extensively discussed in the Office action mailed 2/28/2022.
With respect to the limitation: “obviating manual configuration of parameters governing the authentication method by automatically configuring the authentication method based on the authentication- method information.”  The key inquiry is what manual configuration is obviated. 
Applicant’s remarks assert that Shah discloses “The service providers engaging in manual configuration….”  However, the claim requires, by a client-side program “interrogating the server-side software for authentication-method information”.  Thus, to the extent that the claim requires any obviation of manual configuration it would be a manual configuration of the client-side program.  Any disclosure in Shah with regard to manual configuration of service providers is irrelevant to obviation of client-side configuration.

The term “obviate” is used twice in Applicant’s disclosure:
¶¶ 35-36:
“In the present example embodiment, the add-in 18 interrogates the web service or API 26 to determine which type of authentication mechanism is in use and then adapts its behavior accordingly to allow authorized users to interact with the web service or API 26. In other words, the authentication module 20 interrogates the web service or API 26 for the presence of common authentication schemes, and then adapts to select the operative authentication method or mechanism. Once selected, the UI for providing authentication credentials or other evidence can be tailored to the operative method or mechanism.
This obviates the need to manually provide configuration parameters that govern the authentication method or approach taken by the service-interface add-in 18.”
¶ 64:
“Accordingly, various embodiments discussed herein incorporate functionality for adaptively determining, on the fly, which authentication method (including authentication method type, needed parameters, protocol details, and so on) is used by a particular web service with which the spreadsheet will communicate; then proceeds to gather authentication credentials in accordance with the detected authentication method. This may or may not require the launching of a dialog box. For instance, in some embodiments, biometric, Single Sign-On (SSO), OAuth, and federated access authentication mechanisms may help to obviate the need for the authentication module 20 of Fig. 1 to launch a dialog, such as the dialog box 140 of Fig. 3.”

In Applicant’s ¶¶ 35-36, the interrogation of the web service obviates the need to manually provide configuration parameters that govern the authentication method or approach taken by the service-interface add-in 18.  In other words, the service-interface add-in is, at least in part, automatically configured.  (see Shah ¶¶ 51, 62, and 117)
In Applicant’s ¶ 64 the need to launch an authentication window on the client device may or may not be obviated.  (This does not appear pertinent to the claimed obviate.)
Thus, Applicant’s specification discloses obviating configuration of the client-side software and not the server-side configurations.  Further, as the client explicitly “interrogat[es] the server-side software” the interrogated information must be configured in some way.  As there is no description of configuring the server-side software, such configurations are presumably manual. 

For at least the above reasons, Applicant’s remarks are not persuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 24-27: Claim limitation “means for receiving”, “means for interrogating”, “means for using the authentication-method information”, “means for obviating manual configuration,” and “means for enabling communications” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims interpreted under 112(f) “means for” are interpreted to comprise, at least in part, physical elements.  However, the written description does not detail physical elements as the “means for”.  Rather, the specification in describing Figure 4, appears to describe these means as software means.  It is unclear what structure or material in the specification is used to perform the respective “means for” in claim 24.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 20 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al., US 2017/0374070 (filed 2016-01).
As to claims 1, 11, 20, and 24 Shah discloses a CRM/method/machine/machine comprising:
A tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for: (Shah ¶ 166)

receiving a signal from a client-side program (“a browser 107 or applications 107 (which can collectively be referred to as browser/apps 107) of the user device 112 and the MFAP 106.” Shah ¶ 49) to communicate with server-side software; (“the user 110 requests to sign in to a service that is provided by the SP 108.” Shah ¶ 44)
interrogating the server-side software (“Using the S.sub.R interface 120, OpenID Functions (e.g., Discovery, Association, Assertion) may be invoked, an assurance level that is required by the RP 108 may be communicated from the RP 108 to the MFAS 102, and policies may be negotiated between the RP 108 and the MFAS 102.” Shah ¶ 48. “the MFAP 106 may negotiate a requirement with the MFAS 102 in accordance with local contextual conditions and/or locally maintained device capability information.” Shah ¶ 43) for authentication-method information that includes a type-of-authentication of an authentication method (“MFAS 102 may control the local authentication factors by providing a policy “guideline” that the MFAP 106 may follow when determining the set of authentication factors to run, based on the ALD that is determined by the MFAP and/or MFAS.” Shah ¶ 117.  “At 210, the MFAS 102 may obtain policies specified by the SP 108, from a service provider database 114 b for maintaining policy information related to a plurality of service providers. At 212, based on the obtained policies and user profile information, the MFAS 102 may provide an authentication factor or a list of authentication factors that can be executed to satisfy the required AL…. the process may proceed to 218, where the MFAS 102 selects the authentication factors that should be executed.” Shah ¶ 44. Authentication factors are types of authentications. See Shah ¶ 30 and Figure 1) employed by the server-side software; (“MFAS 102 may control the local authentication factors by providing a policy “guideline” that the MFAP 106 may follow when determining the set of authentication factors to run, based on the ALD that is determined by the MFAP and/or MFAS.” Shah ¶ 117. “the MFAS 102 may configure a policy specific to local authentication operations. … The policy may enable the MFAP 106 to determine the set of authentication factors to be run for a certain required assurance level” Shah ¶ 62)
obviating manual configuration of parameters governing the authentication method by automatically configuring the authentication method based on the authentication-method information; (“The password (PWD) and other credentials may be selected by the user 110 or selected on behalf of the user 110 by the MFAS 102.” Shah ¶ 51 “MFAS 102 may control the local authentication factors by providing a policy “guideline” that the MFAP 106 may follow when determining the set of authentication factors to run, based on the ALD that is determined by the MFAP and/or MFAS.” Shah ¶ 117. “the MFAS 102 may configure a policy specific to local authentication operations. … The policy may enable the MFAP 106 to determine the set of authentication factors to be run for a certain required assurance level” Shah ¶ 62)
using the authentication-method information to authenticate (“218, where the MFAS 102 selects the authentication factors that should be executed. In doing so, the MFAS 102 may obtain authentication capabilities from a device or user equipment (UE) database 114 c” Shah ¶ 44) the client-side program (Shah ¶ 49) for interaction with the server-side software; (Shah ¶ 44, the SP) and 
enabling communications between the client-side program and the server-side software using an authentication method specified by the authentication-method information. (“At 228, in accordance with the illustrated example, the assurance level that is achieved by the authentications is sent to the SP 108 in an assertion.” Shah ¶ 46. “if the assurance level requested by the RP 108 was achieved and the signature of the message is verified, access to the service requested by the user 110 is provided by the RP 108.” Shah ¶ 135)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 2017/0374070 (filed 2016-01), in view of Pinto et al., US 2014/0281909 (filed 2014-01).
As to claims 2, 12, Shah discloses the CRM/method of claims 1, 11 but does not disclose: wherein the server-side software includes a REpresentational State Transfer (REST) web service.

Pinto discloses:
wherein the server-side software includes a REpresentational State Transfer (REST) web service. (“The REST connector communicates with the REST server computer 36, which manages and stores the user preferences and other configuration information in a database 164.” Pinto ¶ 129.  “REST connectors enable web services data to be exposed in a collaboration. In response to receiving the above-noted information from the proxy connector participant, REST connectors generate and transmit HTTP Get requests to a REST server computer for data accessed via the REST server computer.” Pinto ¶ 209)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Shah with Pinto by including REST services and connectors (as described in Pinto) in the service provider of Shah.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shah with Pinto in order to store user preference information and to enable collaboration among plural users (Pinto ¶¶ 129 and 209), thereby providing desired services to users of the system. 


As to claims 3, 13, Shah in view of Pinto discloses the CRM/method of claims 2, 12 but does not disclose: 
wherein the client-side program includes a spreadsheet program.

Pinto further discloses:
wherein the client-side program includes a spreadsheet program.
(“FIG. 26E shows a fourth software system 1036 d that includes MICROSOFT Excel 1020. An add-in is installed in MICROSOFT EXCEL. The add-in extends the functionality of Excel by defining a set of custom functions that permit share definitions and consume requests to be defined in cells of a spreadsheet. In addition, the custom functions enable a user to provide login credentials entered in the spreadsheet to the stateful data sharing service when the spreadsheet is opened.” Pinto ¶ 324)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Shah in view of Pinto with Pinto by including the Microsoft EXCEL application as the collaboration application.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Shah in view of Pinto with Pinto in order to store user preference information and to enable collaboration among plural users (Pinto ¶¶ 129 and 209), thereby providing desired services to users of the system.

As to claims 4, 14, Shah in view of Pinto discloses the CRM/method of claims 3, 13 and further discloses: 
wherein the client-side program includes Microsoft Excel®. (“FIG. 26E shows a fourth software system 1036 d that includes MICROSOFT Excel 1020. An add-in is installed in MICROSOFT EXCEL. The add-in extends the functionality of Excel by defining a set of custom functions that permit share definitions and consume requests to be defined in cells of a spreadsheet. In addition, the custom functions enable a user to provide login credentials entered in the spreadsheet to the stateful data sharing service when the spreadsheet is opened.” Pinto ¶ 324)

As to claims 5, 15, Shah discloses the CRM/method of claims 1, 11 but does not disclose: 
wherein steps of claim 1 are implemented using an add-in to the client-side program.

Pinto discloses:
wherein steps of claim 1 are implemented using an add-in to the client-side program.
(“FIG. 26E shows a fourth software system 1036 d that includes MICROSOFT Excel 1020. An add-in is installed in MICROSOFT EXCEL. The add-in extends the functionality of Excel by defining a set of custom functions that permit share definitions and consume requests to be defined in cells of a spreadsheet. In addition, the custom functions enable a user to provide login credentials entered in the spreadsheet to the stateful data sharing service when the spreadsheet is opened.” Pinto ¶ 324)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Shah with Pinto by including the Microsoft EXCEL application as the collaboration application.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Shah with Pinto in order to store user preference information and to enable collaboration among plural users (Pinto ¶¶ 324 and 209), thereby providing desired services to users of the system.


Claims 6, 8-10, 16, 18-19, 21-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 2017/0374070 (filed 2016-01), in view of Shah et al., US 2016/0087957 (filed 2014-04), hereafter referred to as Shah2.
As to claims 6, 16 Shah discloses the CRM/method of claims 1, 11 but does not disclose: 
Wherein the authentication method includes use of a JSON Web Token (JWT).

Shah2 discloses:
Wherein the authentication method includes use of a JSON Web Token (JWT).
(“the OP entity is part of the MFAS system, also referred to as the OP Service function (OPSF)…. After the successful execution of a multi-factor authentication policy, the MFAS may hand control to the OPSF entity, which then uses the aforementioned shared key to sign an OpenID assertion. The assertion may have different formats, such as a string of characters or a JSON Web token for example, according to standard specifications.” Shah2 ¶ 126)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Shah with Shah2 by utilizing a JSON Web token to deliver assertions of entitlement following authentication.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shah with Shah2 in order to deliver the results of the authentication to the client using a known data standard, thereby easing interfacing between the components and allowing the re-use of proven software function which ease integration, maintenance, and programming burden. 

As to claims 8, 18, 21, 25, Shah discloses the CRM/method/machine of claims 1, 11, 20, 24 but does not disclose: 
further including instructions executable by the one or more processors and when executed operable for selecting a User Interface (UI) display screen in accordance with the authentication method. 

Shah2 discloses:
further including instructions executable by the one or more processors and when executed operable for selecting a User Interface (UI) display screen in accordance with the authentication method. 
(different UIs for different user authentication factors: “At 2934, the MFAS 2916 may trigger the password authentication by sending an HTTP message to the user 2902 that prompts the user to enter a password.” Shah2 ¶ 243. “At 2964, the MFAS 2916 triggers the biometric authentication by sending an HTTPS message to the browser 2910. At 2966, the browser 2910 invokes the local bio-key client 2904 such that the client 2904 prompts the user 2902 to have her fingerprint scanned.” Shah2 ¶ 245)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Shah with Shah2 by providing authentication user interface prompts to obtain user authentication factors that are needed.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide authentication prompts in order to alert the user that authentication factors are required and to receive input for said authentication factors, thereby allowing authentication to occur. 

As to claims 9, 22, 26 Shah in view of Shah2 discloses the CRM/machine/machine of claims 8, 21, 25 and further discloses: 
further including instructions executable by the one or more processors and when executed operable for using the UI display screen to collect one or more credentials from a user. (different UIs for different user authentication factors: “At 2934, the MFAS 2916 may trigger the password authentication by sending an HTTP message to the user 2902 that prompts the user to enter a password.” Shah2 ¶ 243. “At 2964, the MFAS 2916 triggers the biometric authentication by sending an HTTPS message to the browser 2910. At 2966, the browser 2910 invokes the local bio-key client 2904 such that the client 2904 prompts the user 2902 to have her fingerprint scanned.” Shah2 ¶ 245)

As to claims 10, 23, 27 Shah in view of Shah2 discloses the CRM/machine/machine of claims 9, 22, 26 and further discloses: 
further including instructions executable by the one or more processors and when executed operable for employing the credentials to facilitate authenticating the user (authenticating a user: “224, where the local and/or network-based authentications are performed.” Shah ¶ 45. “MFAP 106 may perform a user password authentication without a separate user authentication application.” Shah ¶ 49) and client-side program (Applicant’s specification ¶ 62 as filed: “Note that upon verification of valid authentication credentials 144, the user has successfully authenticated. However, the client-side program 16 of Fig. 1 is also said to be authenticated for access to and use of the web service(s) or API(s) 26 of Fig. 1”) for access to data via the server-side software. (“After the authentication factors are executed at 224, the process may proceed to 228. At 228, in accordance with the illustrated example, the assurance level that is achieved by the authentications is sent to the SP 108 in an assertion.” Shah ¶ 46.)  

Shah in view of Shah2 does not explicitly disclose cloud-based data.

Shah2 further discloses:
cloud-based data (Shah2 Table 3 “cloud service”)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Shah with Shah2 by providing authentication user interface prompts to obtain user authentication factors that are needed for access to various service providers, including cloud service providers.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide authentication prompts for a variety of service providers in order to alert the user that authentication factors are required and to receive input for said authentication factors, thereby allowing federated authentication to occur. 


As to claim 19, Shah in view of Shah2 discloses the method of claim 18 and further discloses: 
using the UI display screen to collect one or more credentials from a user; (different UIs for different user authentication factors: “At 2934, the MFAS 2916 may trigger the password authentication by sending an HTTP message to the user 2902 that prompts the user to enter a password.” Shah2 ¶ 243. “At 2964, the MFAS 2916 triggers the biometric authentication by sending an HTTPS message to the browser 2910. At 2966, the browser 2910 invokes the local bio-key client 2904 such that the client 2904 prompts the user 2902 to have her fingerprint scanned.” Shah2 ¶ 245) and employing the credentials to facilitate authenticating the user (authenticating a user: “224, where the local and/or network-based authentications are performed.” Shah ¶ 45. “MFAP 106 may perform a user password authentication without a separate user authentication application.” Shah ¶ 49) and client-side program (Applicant’s specification ¶ 62 as filed: “Note that upon verification of valid authentication credentials 144, the user has successfully authenticated. However, the client-side program 16 of Fig. 1 is also said to be authenticated for access to and use of the web service(s) or API(s) 26 of Fig. 1”) for access to data via the server-side software. (“After the authentication factors are executed at 224, the process may proceed to 228. At 228, in accordance with the illustrated example, the assurance level that is achieved by the authentications is sent to the SP 108 in an assertion.” Shah ¶ 46.)  

Shah in view of Shah2 does not explicitly disclose cloud-based data.

Shah2 further discloses:
cloud-based data (Shah2 Table 3 “cloud service”)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Shah with Shah2 by providing authentication user interface prompts to obtain user authentication factors that are needed for access to various service providers, including cloud service providers.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide authentication prompts for a variety of service providers in order to alert the user that authentication factors are required and to receive input for said authentication factors, thereby allowing federated authentication to occur. 



Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 2017/0374070 (filed 2016-01), in view of Platt et al., US 2009/0249440 (filed 2009-03).
As to claims 7, 17, Shah discloses the CRM/method of claims 1, 11 but does not disclose: 
Wherein the authentication method includes basic access authentication (BASIC). 

Platt discloses:
Wherein the authentication method includes basic access authentication (BASIC). 
(“In the context of HTTP basic, authentication may be carried out by setting an authorization header in the Http requests sent to the server. The header may include the username and password in a base 64 encoded format. In many implementations, the same information is sent via the header each time, so it isn't necessary to reset this header at any point. More details can be found at http://en.wikipedia.org/wiki /Basic_access_authentication HTTP Basic” Platt ¶ 138)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Shah with Platt by utilizing an HTTP Basic authentication mechanism to authenticate the user.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shah with Platt in order to utilize a known password authentication mechanism, thereby easing interfacing between the components and allowing the re-use of proven software function which ease integration, maintenance, and programming burden. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kesavan et al., US 11,340,961, discloses integrating client applications with third party services.
Lander et al., US 11,258,775, discloses cloud services with authentication integration.
Hodge, US 11,388,159, discloses configurable authentication procedures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492